EXHIBIT 10.2

 

[EAST WEST BANK LETTERHEAD]

 

To:                             The Directors of

Evolving Systems, Inc. (incorporated in Delaware with registration number
02580274)

Evolving Systems Holdings Limited (company registration number 05272751)

Evolving Systems BLS Limited (company registration number 10723209)

Evolving Systems Limited (company registration number 02325854)

Lumata UK Limited (company registration number 03962393)

 

Date:  October 4, 2019

 

Dear Sirs/Madams

 

EVOLVING SYSTEMS HOLDINGS LIMITED AND OTHERS - AMENDMENT AND WAIVER LETTER

 

1.                                      Background

 

(a)                                 We refer to a facilities agreement dated 16
August 2017 and made between (1) Evolving Systems, Inc. as Parent, (2) Evolving
Systems Holdings Limited as Company and Original Borrower, (3) the companies
listed in schedule 1 to it as Original Borrowers, (4) the companies listed in
schedule 1 to it as Original Guarantors, and (5) East West Bank as Lender (the
“Facilities Agreement”).

 

(b)                                 This Letter is supplemental to and amends
the Facilities Agreement.

 

(c)                                  The Obligors have requested that the Lender
agree certain amendments to and waivers in respect of the Facilities Agreement. 
The Lender has consented to the amendments to and waivers in respect of the
Facilities Agreement contemplated by this Letter.

 

2.                                      Definitions and Interpretation

 

2.1                               Definitions

 

In this Letter terms defined in, or construed for the purposes of, the
Facilities Agreement have the same meanings when used in this Letter (unless the
same are otherwise defined in this Letter):

 

(a)                                 “Amended Facilities Agreement” means the
Facilities Agreement as amended pursuant to paragraph 5.1 (Amendments) of this
Letter;

 

(b)                                 “Documents” means this Letter and each other
agreement referred to in paragraph 1 of schedule 1 (Conditions precedent); and

 

(c)                                  “Effective Date” means the date on which
the Lender gives written notice to the Parent that it has received each of the
documents and other evidence listed in schedule 1 (Conditions precedent) in a
form and substance satisfactory to the Lender.

 

2.2                               Paragraphs

 

(a)                                 In this Letter, any reference to a
“paragraph” or “schedule” is, unless the context otherwise requires, a reference
to a paragraph or schedule of this Letter.

 

--------------------------------------------------------------------------------



 

(b)                                 Paragraph and schedule headings are for ease
of reference only.

 

2.3                               Continuing obligations

 

Subject to the provisions of this Letter:

 

(a)                                 the Facilities Agreement and all the other
Finance Documents shall remain in full force and effect;

 

(b)                                 as from the Effective Date, the Facilities
Agreement shall be read and construed as one document with this Letter; and

 

(c)                                  nothing in this Letter shall constitute or
be construed as a waiver (save as specifically and expressly waived under
paragraphs 3 (Formal waiver) and 4 (Grant of waiver) of this Letter) or release
of any right or remedy of the Lender under the Finance Documents, nor otherwise
prejudice any right or remedy of the Lender under the Facilities Agreement or
any other Finance Document.

 

3.                                      Formal waiver

 

The Parent has informed the Lender that as at the  date of this Letter:

 

(a)         the Parent is in breach of clause 20.2 (Financial covenants) of the
Facilities Agreement by:

 

i.                  exceeding the Maximum Leverage Ratio for the measuring
periods ended 31 March 2019 and 30 June 2019, as set out in clause
20.2(b) (Financial condition); and

 

ii.               failing to maintain the minimum ratio of Fixed Charge Coverage
for the measuring periods ended 31 December 2018, 31 March 2019 and 30
June 2019, as set out in clause 20.2(c) (Financial condition);

 

(b)         the Parent’s breach of the financial covenants has resulted in a
breach of clause 22.5.2 (Cross default); and

 

(c)          the Company is in breach of clause 22.7 (Insolvency proceedings) of
the Facilities Agreement by having a winding up petition presented against it on
4 February 2019 (case number CR-2019-000866) by Charles Russell Speechlys LLP,

 

(together the “Breaches”).

 

The Breaches represent breaches of the specified provisions of the Facilities
Agreement and consequently certain Events of Default have occurred and are
continuing.

 

The Parent has requested that the Lender waive the Events of Default which are
continuing as a result of the Breaches.

 

4.                                      Grant of waiver

 

The Lender agrees to formally waive the Events of Default which are continuing
as a result of the Breaches.

 

Any waiver granted in accordance with this Letter shall apply only to the
matters specifically referred to in this Letter and is given in reliance upon
any information supplied to the Lender by the Parent being true, complete and
accurate. Such consent shall be without prejudice to any rights which the Lender
may now or hereafter have in relation to any other circumstances or matters
other than as specifically referred to in this Letter (and whether subsisting at
the date hereof or otherwise) or in relation to any such information being other
than true, complete and accurate, which rights shall remain in full force and
effect.

 

--------------------------------------------------------------------------------



 

Any waiver granted in accordance with this Letter does not constitute an
amendment, deletion or addition to the provisions of the Facilities Agreement,
and it shall not operate as a waiver in respect of any other right or remedy.

 

5.                                      Amendments and Further Assurance

 

5.1                               Amendments

 

With effect from the Effective Date, the Facilities Agreement shall be amended
in accordance with schedule 2 (Amendments) to this Letter.

 

5.2                               Further assurance

 

Each Obligor shall (and the Parent shall procure that each Obligor shall), at
the request of the Lender and at its own expense, do all such acts and things
necessary or desirable to give effect to the amendments effected or to be
effected pursuant to this Letter.

 

6.                                      Lapse

 

(a)                                 If the Effective Date does not occur on or
before the date which falls 30 days after the date of this Letter, this Letter
shall, subject to paragraph 6(b), terminate and cease to be of any effect.

 

(b)                                 Paragraphs 2.3, 8 (Guarantee and Security
Confirmations) and 10 (Fees, Costs and Expenses) shall continue in full force
and effect notwithstanding the termination of this Letter pursuant to
paragraph 6(a).

 

7.                                      Representations and Reliance

 

7.1                               Representations

 

(a)                                 Each Obligor represents and warrants that:

 

(i)                                    the board resolutions referred to in
paragraph 1 of schedule 1 (Conditions precedent) were duly and properly passed
after compliance with all appropriate formalities and remain in full force and
effect;

 

(ii)                                it is authorised to execute this Letter and
any other Documents to which it is a party; and

 

(iii)                            it is authorised to make the representations
and warranties as provided in paragraph 5.1(a)(i) to 5.1(a)(ii).

 

(b)                                 Subject to paragraph 4 of this Letter, each
Obligor makes the Repeating Representations (as defined in the Amended
Facilities Agreement) and the representations set out in paragraph 5.1(a) on the
date of this Letter (whether or not the Effective Date shall have occurred by
such date) and on the Effective Date, by reference to the facts and
circumstances existing at such dates.

 

7.2                               Reliance

 

Each Obligor acknowledges that the Lender has entered into this Letter in full
reliance on the representations and warranties made by it in the terms stated in
this paragraph 7.

 

--------------------------------------------------------------------------------



 

8.                                      Guarantee and Security Confirmations

 

Each Obligor reaffirms that (i) the guarantee and indemnity contained in
clause 17 (Guarantee and indemnity) of the Facilities Agreement and (ii) the
Security constituted by the Transaction Security Documents shall:

 

(a)                                 continue in full force and effect and extend
to, and in the case of the Security shall continue to secure, the obligations of
the Obligors under the Facilities Agreement and the other Finance Documents, as
amended from time to time including as varied, amended, supplemented or extended
by this Letter, notwithstanding any term or provision of this Letter;

 

(b)                                 not be released, reduced or impaired by
(i) the execution, delivery and performance of this Letter or any other document
or agreement entered into pursuant to or contemplated by this Letter; or
(ii) any other Obligor not being bound by this Letter for any reason or by any
Transaction Security provided to the Lender by any Obligor being avoided or
released or not being effective Security for the variation in the liabilities of
the Obligors or any of them effected by this Letter or such Transaction Security
being limited or restricted in any way; and

 

(c)                                  continue to secure the payment of
liabilities and obligations of the Obligors under the Finance Documents and that
the definition of “Finance Documents” in the Facilities Agreement extends to any
amendment, supplementation, extension, novation, replacement, restatement and/or
variation of any of them (however fundamental) and accordingly that such
guarantee and indemnity, and any Transaction Security granted by it, is intended
to apply to and secure any variation or increase in the liabilities or
obligations of the Obligors at any time as a result (direct or indirect) of the
execution, delivery or performance of this Letter or the Facilities Agreement as
amended by this Letter.

 

9.                                      Subordination agreement confirmation

 

Each Obligor as Intra-Group Creditor and Obligor under and as defined in the
Subordination Agreement reaffirms that its and their obligations under the
Subordination Agreement remain valid, legal and binding notwithstanding the
amendments to the Facilities Agreement effected by this Letter.

 

10.                               Fees, Costs and Expenses

 

The Parent shall within three Business Days of demand pay the Finance Parties
the amount of all costs and expenses (including legal fees) reasonably incurred
by any of them in connection with the negotiation, preparation, printing and
execution of this Letter and any other documents referred to in this Letter.

 

11.                               Miscellaneous

 

11.1                        Counterparts

 

This Letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.

 

11.2                        Third party rights

 

(a)                                 Unless expressly provided to the contrary in
a Finance Document, a person (other than a Finance Party) who is not a party to
this Letter has no right under the Contracts (Rights of Third Parties) Act 1999
to enforce or enjoy the benefit of any term of this Letter.

 

(b)                                 The consent of any person who is not a party
to this Letter is not required to rescind or vary this Letter at any time.

 

--------------------------------------------------------------------------------



 

11.3                        Finance Document

 

The Lender and the Parent agree that this Letter is a Finance Document.

 

11.4                        Governing law

 

This Letter and any non-contractual obligations arising out of or in connection
with it shall be governed by English law.

 

Please confirm your agreement to the above by signing and returning the enclosed
copy of this Letter.

 

Yours faithfully

 

/s/ CHRIS HETTERLY

 

For and on behalf of

 

EAST WEST BANK as Lender

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1: CONDITIONS PRECEDENT

 

1.                                      OBLIGORS

 

A copy of a resolution of the board of directors of each Obligor:

 

(a)                                 approving the terms of, and the transactions
contemplated by, this Letter and resolving that it execute this Letter;

 

(b)                                 authorising a specified person or persons to
execute this Letter on its behalf; and

 

(c)                                  authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices to be signed
and/or despatched by it under or in connection with this Letter.

 

2.                                      FINANCE DOCUMENTS

 

This Letter duly executed by the Parent and each of the other Obligors.

 

3.                                      OTHER DOCUMENTS AND EVIDENCE

 

(a)                                 Evidence that the fees, costs and expenses
referred to in paragraph 10 (Fees, Costs and Expenses) have been paid.

 

(b)                                 A copy of any other authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable in connection with the entry into and performance of the transactions
contemplated by this Letter or for the validity and enforceability of this
Letter.

 

(c)                                  Evidence that the sum of $666,666.66 has
been paid to the Lender in repayment of principal due under the Facilities
Agreement.

 

--------------------------------------------------------------------------------



 

SCHEDULE 2: AMENDMENTS

 

1.                                      AMENDMENTS

 

The Facilities Agreement will be amended as follows:

 

(a)                                 clause 19.2 shall be deleted and replaced
with the following:

 

The Company and the Parent shall supply to the Lender:

 

(a)         as soon as they are available, but in any event within 180 days
after the end of each of its Financial Years, its audited consolidated and
consolidating financial statements for the Financial Year; and

 

(b)         as soon as they are available, but in any event within 270 days
after the end of each of its Financial Years, its audited financial statements
(consolidated if appropriate) of each Obligor for that Financial Year;

 

in each case, audited by the Company’s Auditors; and

 

(c)          as soon as they are available, but in any event within 30 days
after the end of each Month, the Parent’s financial statements on a consolidated
and consolidating basis for that Month (to include cumulative management
accounts for the Financial Year to date) in form and substance satisfactory to
the Lender.

 

(b)                                 clause 20.2(a) shall be deleted and replaced
with the following:

 

Minimum Cash: the Company shall, together with the Parent, maintain at all
times, tested as of the last day of each month, unrestricted consolidated cash
in demand deposit and/or money market accounts, in an amount greater than the
aggregate amount outstanding by the Obligors, the Parent, or any of their
respective Subsidiaries, without duplication,  to the Lender at any time.

 

(c)                                  clause 20.2(b) shall be deleted and
replaced with the following:

 

Minimum EBITDA: EBITDA, measured on a trailing three (3) month basis, tested as
of the last day of each Month, shall be at least the following amounts for the
respective measuring periods set forth below:

 

Measuring period ending

 

Minimum EBITDA

 

31 July 2019

 

$

0

 

31 August 2019

 

$

0

 

30 September 2019

 

$

0

 

31 October 2019

 

$

0

 

30 November 2019

 

$

150,000

 

31 December 2019

 

$

350,000

 

31 January 2020

 

$

350,000

 

29 February 2020

 

$

400,000

 

31 March 2020

 

$

500,000

 

30 April 2020

 

$

500,000

 

31 May 2020

 

$

550,000

 

30 June 2020

 

$

600,000

 

30 June 2020, and at all times thereafter

 

$

600,000

 

 

(d)                                 clause 20.2(c) shall be deleted; and

 

(e)                                  clause 20.3.2 shall be deleted.

 

--------------------------------------------------------------------------------



 

[ON COPY]

 

To:                             EAST WEST BANK as Lender

We acknowledge, agree and accept the above terms:

 

THE OBLIGORS

 

 

 

 

 

/s/ MARK P. SZYNKOWSKI

 

For and on behalf of

 

EVOLVING SYSTEMS, INC.

 

By:

Mark P. Szynkowski

 

 

Sr. Vice President, Finance

 

 

 

 

 

 

 

/s/ MARK P. SZYNKOWSKI

 

For and on behalf of

 

EVOLVING SYSTEMS HOLDINGS LIMITED

 

By:

Mark P. Szynkowski

 

 

Secretary

 

 

 

 

 

 

 

/s/ MARK P. SZYNKOWSKI

 

For and on behalf of

 

EVOLVING SYSTEMS LIMITED

 

By:

Mark P. Szynkowski

 

 

Secretary

 

 

 

 

 

 

 

/s/ MARK P. SZYNKOWSKI

 

For and on behalf of

 

EVOLVING SYSTEMS BLS LIMITED

 

By:

Mark P. Szynkowski

 

 

Managing Director

 

 

 

 

 

/s/ MARK P. SZYNKOWSKI

 

For and on behalf of

 

LUMATA UK LIMITED

 

By:

Mark P. Szynkowski

 

 

Secretary

 

 

--------------------------------------------------------------------------------